Citation Nr: 0804013	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, which 
denied service connection for a respiratory disorder and a 
bilateral eye disability.  The RO issued a notice of the 
decision in March 2004, and the veteran timely filed a Notice 
of Disagreement (NOD) in May 2004.  The RO provided a 
Statement of the Case (SOC) in November 2004 and thereafter, 
in December2004, the veteran timely filed a substantive 
appeal with respect to the respiratory disorder issue only.  
The RO provided Supplemental Statements of the Case (SSOCs) 
in May 2006 and November 2006, which addressed only service 
connection for a respiratory condition.

In October 2007, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is associated with 
the claims folder.  

Although the veteran testified at the hearing with respect to 
service connection for a bilateral eye disability, the 
veteran did not perfect his appeal for this issue by 
submitting a substantive appeal.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007); Roy 
v. Brown, 5 Vet. App. 554 (1993).  Accordingly, the Board 
does not have jurisdiction over this issue.  The veteran is 
welcome to file a request to reopen this issue if he wishes 
to do so.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for a respiratory disorder.  38 C.F.R. 
§ 19.9 (2007).  A summation of the relevant evidence is set 
forth below. 

The veteran currently has a private provider diagnosis of 
asthmatic bronchitis and a VA diagnosis of chronic 
bronchitis.  Although service medical records (SMRs) fail to 
document the diagnosis of bronchitis, the veteran was 
hospitalized in January 1967 for three days due to an acute 
upper respiratory infection.  The veteran credibly testified 
that he has suffered from bronchitis, pneumonia, and 
respiratory bacterial infections ever since service.  He 
stated that in December 1967 his treating physician indicated 
that the infection he had while in service made his lungs 
weak.  He testified that those private provider records have 
been destroyed and are therefore unavailable.  The veteran 
has submitted a statement by H.R. (initials used to protect 
privacy) indicating that he was bedridden due to pneumonia in 
1968.  He has also submitted a statement by his wife 
indicating that he has suffered from frequent respiratory 
infections, bronchitis, and pneumonia throughout their 32-
year marriage.  An undated note submitted May 2005 contains 
the following statement: "Most likely than not present (Dx) 
condition is related to past bout of pneum. in military."  
The veteran claims that this note had been stapled to his VA 
file, and that he picked it up after a VA doctor tore it off 
and discarded it.  Based upon this evidence, it is at least 
conceivable that the current bronchitis could be related to 
service.  The veteran has not been afforded a VA examination 
pertaining to this disability.

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2007) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.").  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ("[F]ulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for an 
appropriate examination is shown for the proper assessment of 
the veteran's claim of entitlement to service connection for 
a respiratory condition.  38 U.S.C.A. § 5103A (West 2002).

Finally, in his chronology of illness, the veteran indicated 
that he received treatment from Dr. David Valenzuela for a 
respiratory disorder.  The claims file contains August 2006 
records from Dr. Valenzuela, which were provided by the 
veteran.  However, those records consist of pulmonary 
function test results only.  The veteran has stated that Dr. 
Valenzuela was "concerned about my mild breathing 
restriction."  Therefore, it appears that additional 
records, such as treatment notes, have not been obtained.  At 
the August 2007 hearing, the veteran testified that he 
received treatment from Dr. Nichols in Santa Teresa for 
pneumonia.  These records have not been associated with the 
claims file.  The RO should obtain all relevant treatment 
records from these private providers that could potentially 
be helpful in resolving the veteran's claims.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for an appropriate VA 
examination to determine the nature and 
etiology of the veteran's claimed 
respiratory disorder, which includes 
pneumonia and bronchitis.  The claims 
file must be made available and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.  The examiner must address 
the following medical question for the 
disorder at issue: Is it very likely, at 
least as likely as not, or highly 
unlikely that any respiratory disorder 
that is currently present is related by 
etiology to service on any basis?  If 
the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

2.	Once signed releases are received from 
the veteran, obtain outstanding private 
treatment records from Dr. Nichols in 
Santa Teresa from January 2001 to the 
present and from Dr. David Valenzuela 
from June 2006 to the present.

3.	After undertaking any development deemed 
essential in addition to that specified 
above, the AMC should adjudicate the 
veteran's claim of entitlement to service 
connection for a respiratory disorder.

If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.  A 
reasonable period of time for a 
response should be afforded. 
Thereafter, the case should be returned 
to the Board for final appellate 
review, if in order.  By this remand, 
the Board intimates no opinion as to 
any final outcome warranted.  No action 
is required of the veteran until he is 
notified by the AMC; however, the 
veteran is hereby notified that failure 
to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim for service connection and result 
in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



